—Proceeding pur*642suant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to bring the petitioner to trial on the charge of criminal possession of a weapon in the third degree, which count was dismissed from Queens County Indictment No. 2311/91 on the motion of the respondent Brown.
Separate motions by the respondents to dismiss the proceeding.
Upon the petition and papers filed in support of the petition, and the papers filed in opposition thereto and in support of the motions, it is
Ordered that the motions are granted; and it is further,
Adjudged that the proceeding is dismissed.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. Mangano, P. J., O’Brien, Krausman and Florio, JJ., concur.